DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Holtz (Reg. No. 33,902) on 23 June 2022.

The application has been amended as follows: 

The Claims:
1. (Currently Amended) A radiation image imaging apparatus [[which]] that generates an image from irradiated radiation, the radiation image imaging apparatus comprising: 
a communication interface that directly communicates by wireless communication with an information processing apparatus, wherein the communication interface receives installation setting information transmitted from the information processing apparatus to perform a predetermined setting of the radiation image imaging apparatus at a time of an installation of the radiation image imaging apparatus; and 
a hardware processor that performs the predetermined setting of the radiation image imaging apparatus at the time of the installation of the radiation image imaging apparatus in accordance with the installation setting information received by the communication interface, 
wherein: 
the hardware processor judges whether the predetermined setting of the radiation image imaging apparatus at the time of the installation of the radiation image imaging apparatus is completed when information is received from the information processing apparatus by the communication interface, and 
the information processing apparatus comprises a hardware processor and a communication interface.
7. (Currently Amended) The radiation image imaging apparatus according to claim 6, wherein, after the predetermined setting of the radiation image imaging apparatus at the time of the installation of the radiation image imaging apparatus is completed, the hardware processor sets an operation mode of the radiation image imaging apparatus to one of a mode operating as the parent device, a mode operating as a child device with respect to another parent device, or a mode in which wireless communication is invalid according to the installation setting information transmitted from the information processing apparatus.

Allowable Subject Matter
Claims 1 and 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 3-7, Yoshida et al. (U. S. Patent No. 7,991,119 B2) disclosed a radiation image imaging apparatus that comprises:
a communication interface (48) that directly communicates by wireless communication with an information processing apparatus (28); and
a hardware processor (46),
wherein the information processing apparatus comprises a hardware processor (120) and a communication interface (116).
However, the prior art failed to disclose or fairly suggested a radiation image imaging apparatus as claimed.

With respect to claim 8, Yoshida et al. (U. S. Patent No. 7,991,119 B2) disclosed an electronic device that comprises:
a communication interface (48) that directly communicates by wireless communication with an information processing apparatus (28); and
a hardware processor (46),
wherein the information processing apparatus comprises a hardware processor (120) and a communication interface (116).
However, the prior art failed to disclose or fairly suggested an electronic device as claimed.

With respect to claim 9, Yoshida et al. (U. S. Patent No. 7,991,119 B2) disclosed a wireless communication system that comprises: 
a radiation image imaging apparatus (24) that generates an image from irradiated radiation; and 
an information processing apparatus (28) connectable to the radiation image imaging apparatus by wireless communication,
wherein the information processing apparatus includes a hardware processor (120) and a communication interface (116), and
wherein the radiation image imaging apparatus includes: 
Response to a communication interface (48) that directly communicates by wireless communication with the information processing apparatus; and
a hardware processor (46). 
However, the prior art failed to disclose or fairly suggested a wireless communication system as claimed. 

With respect to claim 10, Yoshida et al. (U. S. Patent No. 7,991,119 B2) disclosed a non-transitory computer-readable storage-medium storing a program for causing a computer (46) of a radiation image imaging apparatus (24), which generates an image from irradiated radiation, to perform functions comprising: 
communicating directly by wireless communication with an information processing apparatus (28), which performs wireless communication.
However, the prior art failed to disclose or fairly suggested a non-transitory computer-readable storage-medium storing a program for causing a computer of a radiation image imaging apparatus, which generates an image from irradiated radiation, to perform functions as claimed.

With respect to claims 11-16, Yoshida et al. (U. S. Patent No. 7,991,119 B2) disclosed a radiation image imaging apparatus that comprises:
a communication interface (48) that directly communicates by wireless communication with an information processing apparatus (28); and
a hardware processor (46),
wherein:
 the radiation image imaging apparatus is provided with an access point function, whereby the radiation image imaging apparatus is operable as a parent device in wireless communication, and the information processing apparatus is operable as a child device in wireless communication with the radiation image imaging apparatus operating as the parent device (The transceiver 116 of the console 28 transmits and receives necessary information including radiographic image information, the feeding inhibition (permission) signal, and the image capturing permission (inhibition) signal to and from the image capturing apparatus 22; column 11, line 30 - column 12, line 23), and
the information processing apparatus comprises a hardware processor (120) and a communication interface (116).
However, the prior art failed to disclose or fairly suggested a radiation image imaging apparatus as claimed.

With respect to claim 17, Yoshida et al. (U. S. Patent No. 7,991,119 B2) disclosed an electronic device that comprises:
a communication interface (48) that directly communicates by wireless communication with an information processing apparatus (28); and
a hardware processor (46),
wherein: 
the electronic device is provided with an access point function, whereby the electronic device is operable as a parent device in wireless communication, and the information processing apparatus is operable as a child device in wireless communication with the electronic device operating as the parent device (The transceiver 116 of the console 28 transmits and receives necessary information including radiographic image information, the feeding inhibition (permission) signal, and the image capturing permission (inhibition) signal to and from the image capturing apparatus 22; column 11, line 30 - column 12, line 23), and
the information processing apparatus comprises a hardware processor (120) and a communication interface (116).
However, the prior art failed to disclose or fairly suggested an electronic device as claimed.

With respect to claim 18, Yoshida et al. (U. S. Patent No. 7,991,119 B2) disclosed a wireless communication system that comprises: 
a radiation image imaging apparatus (24) that generates an image from irradiated radiation; and 
an information processing apparatus (28) connectable to the radiation image imaging apparatus by wireless communication,
wherein the information processing apparatus includes a hardware processor (120) and a communication interface (116), and
wherein the radiation image imaging apparatus includes: 
Response to a communication interface (48) that directly communicates by wireless communication with the information processing apparatus; and
a hardware processor (46),
wherein the radiation image imaging apparatus is provided with an access point function, whereby the radiation image imaging apparatus is operable as a parent device in wireless communication, and the information processing apparatus is operable as a child device in wireless communication with the radiation image imaging apparatus operating as the parent device (The transceiver 116 of the console 28 transmits and receives necessary information including radiographic image information, the feeding inhibition (permission) signal, and the image capturing permission (inhibition) signal to and from the image capturing apparatus 22; column 11, line 30 - column 12, line 23). 
However, the prior art failed to disclose or fairly suggested a wireless communication system as claimed. 

With respect to claim 19, Yoshida et al. (U. S. Patent No. 7,991,119 B2) disclosed a non-transitory computer-readable storage-medium storing a program for causing a computer (46) of a radiation image imaging apparatus (24), which generates an image from irradiated radiation, to perform functions comprising: 
communicating directly by wireless communication with an information processing apparatus (28), which performs wireless communication,
wherein: 
the program causes the computer to execute an access point function, whereby the radiation image imaging apparatus is operable as a parent device in wireless communication, and the information processing apparatus is operable as a child device in wireless communication with the radiation image imaging apparatus operating as the parent device (The transceiver 116 of the console 28 transmits and receives necessary information including radiographic image information, the feeding inhibition (permission) signal, and the image capturing permission (inhibition) signal to and from the image capturing apparatus 22; column 11, line 30 - column 12, line 23).
However, the prior art failed to disclose or fairly suggested a non-transitory computer-readable storage-medium storing a program for causing a computer of a radiation image imaging apparatus, which generates an image from irradiated radiation, to perform functions as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 23 May 2022 with respect to the drawings have been fully considered.  The objection of the drawings has been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claims 1 and 3-7 have been fully considered.  The objections of claims 1 and 3-7 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claim 4 have been fully considered.  The objections of claim 4 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claim 5 have been fully considered.  The objections of claim 5 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claims 6 and 7 have been fully considered.  The objection of claims 6 and 7 has been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claim 8 have been fully considered.  The objections of claim 8 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claim 9 have been fully considered.  The objections of claim 9 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claim 10 have been fully considered.  The objections of claim 10 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claims 11-16 have been fully considered.  The objections of claims 11-16 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claim 14 have been fully considered.  The objections of claim 14 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claim 15 have been fully considered.  The objections of claim 15 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claim 16 have been fully considered.  The objections of claim 16 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claim 17 have been fully considered.  The objections of claim 17 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claim 18 have been fully considered.  The objections of claim 18 have been withdrawn.
Applicant’s amendments filed 23 May 2022 with respect to claim 19 have been fully considered.  The objections of claim 19 have been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Ishioka (U. S. Patent No. 11,357,459 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus configured to receive a power in a non-contact manner, a radiation imaging method, and a computer-readable medium.
Kuwata et al. (U. S. Patent No. 11,219,114 B2) disclosed a radiation generation control system comprising a radiation generation control device and a radiography system.
Fukasawa (U. S. Patent No. 11,172,898 B2) disclosed a radiation imaging system comprising a radiation control apparatus and a method of controlling a radiation imaging apparatus.
Kuwata et al. (U. S. Patent No. 10,939,890 B2) disclosed a radiographic imaging system.
Okumura (U. S. Patent No. 10,849,577 B2) disclosed a radiation imaging system comprising a radiation imaging apparatus.
Hiroike et al. (U. S. Patent No.9,788,809 B2) disclosed an apparatus, a method, and a computer-readable medium storing a program for radiographic imaging with an elapsed time control of a radiation sensor apparatus.
Tezuka (U. S. Patent No. 9,757,086 B2) disclosed a radiation imaging system, a control method therefor, and a storage medium having stored thereon a program for executing a control method.
Makino et al. (U. S. Patent No. 9,538,978 B2) disclosed a radiographic imaging system comprising an access controller for a communication access.
Nishii et al. (U. S. Patent No. 9,538,969 B2) disclosed a management apparatus.
Ozawa et al. (U. S. Patent No. 9,521,986 B2) disclosed a portable radiographic imaging system.
Tsubota (U. S. Patent No. 9,204,855 B2) disclosed a portable radiation imaging system comprising a portable radiation imaging apparatus.
Arima (U. S. Patent No. 9,131,593 B2) disclosed a radiation imaging system comprising a radiation imaging control apparatus and a storage medium.
Ohta et al. (U. S. Patent No. 8,654,926 B2) disclosed a radiographic image-capturing system comprising a radiation detecting apparatus and a radiographic image-capturing method.
Liu et al. (U. S. Patent No. 8,213,573 B2) disclosed a system and a method for monitoring X-rays received by a portable imaging detector.
Nishino et al. (U. S. Patent No. 8,080,802 B2) disclosed a radiographic image-capturing system comprising a radiation detecting apparatus and a radiographic image-capturing method.
Yoshida et al. (U. S. Patent No. 7,991,119 B2) disclosed a radiographic image-capturing system comprising a radiation detecting apparatus and a radiographic image-capturing method.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884